Citation Nr: 0008647	
Decision Date: 03/31/00    Archive Date: 04/04/00

DOCKET NO.  94-16 347	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection, to include on a 
secondary basis, for arthritis of the lumbosacral spine.

2.  Entitlement to service connection for shortening of the 
right leg.

3.  Entitlement to an increased rating for conversion 
reaction with lumbosacral strain, currently evaluated as 30 
percent disabling.

4.  Entitlement to service connection, to include on a 
secondary basis, for degenerative disc disease of the 
lumbosacral spine.

5.  Entitlement to a total rating based on unemployability 
due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant, M.C., M.L.


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1946 
to November 1946, and from April 1948 to March 1949.
 
This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  The 
veteran testified before the undersigned member of the Board 
at a hearing held in Washington, DC in August 1996.  This 
case was remanded to the RO in September 1996 for further 
development; it was returned to the Board in April 1999.  The 
veteran thereafter testified before the undersigned member of 
the Board at another hearing held in Washington, DC in 
November 1999. 

The Board notes that the veteran, following his November 1999 
hearing before the undersigned, submitted additional medical 
evidence in March 2000, for which a waiver of initial RO 
consideration was attached.  See 38 C.F.R. § 20.1304(c) 
(1999).

The issues of entitlement to service connection for 
degenerative disc disease, entitlement to an increased rating 
for conversion reaction with lumbosacral strain and 
entitlement to a total rating based on unemployability due to 
service-connected disabilities are addressed in the remand at 
the end of this action.


FINDING OF FACT

The claims for service connection for arthritis of the 
lumbosacral spine and for shortening of the right leg are not 
plausible.


CONCLUSION OF LAW

The claims for service connection for arthritis of the 
lumbosacral spine and for shortening of the right leg are not 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board initially notes that the September 1996 Board 
remand requested that the RO obtain records from the Social 
Security Administration (SSA) pertaining to the veteran.  The 
record reflects that the RO unsuccessfully attempted to 
obtain the requested records, but that the veteran thereafter 
indicated that he was currently in receipt of SSA benefits 
based solely on age.  He also stated that any SSA records 
pertaining to his claimed disabilities had already been 
destroyed by that agency.  Accordingly, the Board will 
proceed with the adjudication of the instant appeal.

The Board also notes that the veteran has alleged that the 
service medical records on file are incomplete.  He 
essentially maintains that the missing records would show 
treatment for rheumatic fever or poliomyelitis in 1949.  The 
Board points out, however, that service medical records for 
February 1949, showing treatment for follicular tonsillitis 
with associated fever, are on file, and that his 
representative apparently tried unsuccessfully to obtain 
additional service medical records.  As there is no 
indication in any event that the veteran's service medical 
records are, in fact, incomplete, the Board will proceed with 
the adjudication of the veteran's appeal.

Applicable law provides that service connection may be 
granted for disability resulting from disease or injury 
incurred or aggravated during active service.  38 U.S.C.A. §§ 
1110, 1131 (West 1991); 38 C.F.R. § 3.303 (1999).  Service 
incurrence of arthritis during wartime service, or during 
peacetime service after December 31, 1946, may be presumed if 
it is manifested to a compensable degree within one year of 
the veteran's discharge from service.  38 U.S.C.A. §§ 1101, 
1112, 1137 (West 1991); 38 C.F.R. §§ 3.307, 3.309 (1999).  
Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310 (1999).  Additional disability 
resulting from the aggravation of a nonservice-connected 
condition by a service-connected condition is also 
compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 
Vet. App. 439, 448 (1995) (en banc).  Congenital or 
developmental defects as such are not diseases or injuries 
within the meaning of applicable legislation.  38 C.F.R. 
§ 3.303(c) (1999).  However, as a preliminary matter, the 
Board must determine whether the veteran has submitted 
evidence of well-grounded claims.  38 U.S.C.A. § 5107(a).  If 
he has not, his claims must fail, and VA is not obligated to 
assist the veteran in their development.  38 U.S.C.A. 
§ 5107(a); Grottveit v. Brown, 5 Vet. App. 91 (1993); Tirpak 
v. Derwinski, 2 Vet. App. 609 (1992).  

The United States Court of Appeals for Veterans Claims 
(Court) has stated repeatedly that 38 U.S.C.A. § 5107(a) 
unequivocally places an initial burden on a claimant to 
produce evidence that a claim is well grounded.  See Grivois 
v. Brown, 6 Vet. App. 136 (1994); Grottveit at 92; Tirpak at 
610-11.  A well-grounded claim is a plausible claim, that is, 
a claim which is meritorious on its own or capable of 
substantiation.  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  The Court has stated that the quality and quantity 
of evidence required to meet this statutory burden depends 
upon the issue presented by the claim.  Grottveit at 92-93.  
Where a determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence to the effect 
that the claim is plausible or possible is required.  Id.

Further, in order for a direct service connection claim to be 
considered plausible, and therefore well grounded, there must 
be evidence of both a current disability and evidence of 
relationship between that disability and an injury or disease 
incurred in service or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).

A claim will also be well grounded if the condition is 
observed during service or any applicable presumption period, 
continuity of symptomatology is demonstrated thereafter, and 
competent evidence relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488 (1997).   


I.  Arthritis of the lumbosacral spine

Service medical records for the veteran's first period of 
service are entirely negative for any reference to low back 
complaints or findings.  Service medical records for the 
veteran's second period of service show that while no 
pertinent complaints or findings were noted at service 
entrance, he was treated from January 1949 to March 1949 for 
complaints of low back pain.  At that time, he reported that 
he had been involved in a motor vehicle accident (MVA) as a 
child requiring a recuperation period of one year.  He also 
reported experiencing a second MVA prior to service, and he 
admitted to experiencing intermittent back pain since the 
MVAs; he indicated that the referenced pain had interfered 
with his ability to play basketball in high school and to 
engage in heavy work.  With respect to service, the veteran 
reported injuring his back in September 1948 while playing 
basketball, following which he developed low back and lower 
extremity pain.  Physical examination of the low back was 
described as essentially normal.  X-ray studies purportedly 
showed asymmetry of the L5 and S1 facets, without evidence of 
any disease process or other pertinent abnormalities.  While 
the veteran's symptoms were initially attributed to 
malingering, he was eventually diagnosed with chronic 
lumbosacral strain of undetermined cause, determined to have 
existed prior to service.  He was thereafter issued a 
Certificate of Disability for Discharge which stated that the 
veteran was unfit for military service due to chronic 
lumbosacral strain of undetermined cause, considered to have 
existed prior to service without aggravation thereby.

On file is a VA Form 526, Veteran's Application for Pension 
or Compensation, received in April 1949.  On that form, the 
veteran reported involvement in an MVA in 1937, as a result 
of which he experienced pain in his legs and lower back; he 
indicated that those symptoms recurred in September 1948.  
The veteran reported that the physician who treated him for 
his low back and leg complaints in 1937 was deceased.

Of record is an Application for Hospital Treatment or 
Domiciliary Care, dated in April 1950.  On the form, the 
veteran reported experiencing low back pain radiating to his 
lower extremities, and he contended that those symptoms had 
worsened following a back injury in 1948.  No diagnosis was 
rendered after physical examination of the veteran, although 
the possibility of a herniated nucleus pulposus was 
considered.  X-ray studies of the lumbosacral area, however, 
were negative for any significant abnormalities.

On file are May 1950 VA X-ray studies of the veteran's lumbar 
spine, which disclose the presence of a normal lordotic 
curve, without any evidence of old or recent fracture, or 
marked evidence of productive or destructive changes.  No 
evidence of spondylolisthesis was identified.  The presence 
of some irregularity in the apophyseal joints on the left 
between L5 and S1 was identified; the L5 irregularity was 
described as of the transitional type.

On file is the report of a March 1951 VA examination, at 
which time the veteran complained of low back pain radiating 
to his left hip.  He reported sustaining a back injury in an 
MVA as a child, and he alleged that this injury required a 
lengthy period of recuperation.  He indicated that he had 
experienced intermittent back problems following the MVA, but 
that his symptoms had dramatically worsened during his first 
period of service.  He reported sustaining another injury to 
his low back in service while playing basketball, and he 
stated that he had experienced continued problems with his 
back since that time.  Physical examination was essentially 
normal except for the presence of a slight increase in the 
lumbar lordosis and slightly hyperactive deep tendon 
reflexes.  X-ray studies of the lumbar spine showed the 
presence of congenital anomalies of the articular facets on 
the left at the lumbosacral level, but were otherwise 
negative for any other abnormalities.  The veteran was 
diagnosed with anomaly of the posterior articular facets at 
the lumbosacral level on the left, predisposing to strain 
with use.

On file are VA treatment records for April 1951 to February 
2000 which document the veteran's complaints of radiating low 
back pain which, he alleged, began following an injury in 
service.  A 1951 treatment note reflects a diagnosis of 
lumbosacral sprain.  The veteran presented in 1952 for 
evaluation of possible disc involvement, at which time the 
veteran reported involvement in an MVA prior to service which 
affected his ability to walk for several months.  
Neurological and orthopedic examinations in 1952 were 
essentially normal, and X-ray studies were negative for any 
abnormalities; the veteran was diagnosed with a conversion 
reaction manifested by low back pain.  The treatment reports 
thereafter show continued complaints of radiating low back 
pain.  Treatment notes for 1988 indicate that the veteran 
required medication for the treatment of osteoarthritis, but 
X-ray studies of the lumbar spine up until October 1991 were 
consistently negative for any reference to arthritis.  A 
March 1996 Computed Tomography study of the lumbar area 
showed evidence of moderate degenerative facet change at L4-
L5, and the L5-S1 levels showed evidence of degenerative 
vacuum phenomenon without pathologic disc protrusion.  A 
Magnetic Resonance Imaging (MRI) study of the lumbosacral 
spine in May 1996 showed mild to moderate spondylosis, 
degenerative disc disease, facet osteoarthritis and mild 
bilateral neural foraminal narrowing, most prominently at L4-
L5.  The study also showed the presence of mild 
retrolisthesis at L5-S1 with mild bilateral neural foraminal 
narrowing.

In a March 1952 letter, the veteran alleged that he was 
diagnosed with a ruptured disc in 1949 and disc displacement 
in 1950.  Private medical records for April 1952 document 
complaints of radiating low back pain.

Of record are applications for hospital treatment or 
domiciliary care, dated in June 1953 and July 1953.  On those 
forms, the veteran reported falling onto his buttocks in 
service in 1948, resulting in the onset of low back pain 
radiating to his lower extremities.  Physical examination 
disclosed no definite reflex changes, but the veteran was 
nevertheless diagnosed with herniated intervertebral disc 
syndrome with left sciatica and referred for immediate 
hospitalization.  A July 1953 statement by a VA physician 
indicates that X-ray studies of the veteran's lumbar area 
disclosed the presence of some asymmetry of the lumbosacral 
facets, and that his clinical impression was of a ruptured 
lumbar intervertebral disc; he recommended that the veteran 
be referred for a neurosurgical consultation.  However, on 
further evaluation the veteran was refused hospitalization 
and instead prescribed conservative care at home.  In an 
August 1953 statement a VA physician concluded that a 
neurosurgical consultation was still indicated.

A November 1958 statement by a VA physician indicates that 
the veteran exhibited lumbosacral tenderness with limitation 
in his range of lumbar motion on examination, and a January 
1966 Medical Certificate reflects a diagnosis of lumbosacral 
strain.

Of record is the report of a February 1966 VA examination, 
which notes the veteran's complaints of radiating low back 
pain and arthritis.  Following an essentially normal physical 
examination and X-ray studies which showed normal bone 
structure, lumbar lordosis and intervertebral spacing, the 
examiner concluded that the veteran exhibited no pertinent 
physical abnormalities.

On file is a private hospitalization report for the veteran 
from Parkview Memorial Hospital for September 1974, which 
documents the veteran's contention that he sustained an 
injury in 1970 with the subsequent onset of lower back 
symptoms, and that he was receiving treatment for arthritis.  
While he was initially diagnosed with a ruptured lumbar disc, 
X-ray studies and myelogram of the lumbar area were normal, 
and the veteran was eventually diagnosed with low back pain.

In an October 1974 statement, John W. Bossard, M.D., 
indicated that the veteran was totally disabled in September 
1974 due to low back pain syndrome, osteoarthritis and 
peripheral neuritis.  In a July 1976 statement, Dr. Bossard 
indicated that, on the basis of the veteran's request, he was 
correcting his records to reflect that the veteran did not 
sustain a back injury in 1970.  

On file is the report of a March 1975 VA examination of the 
veteran, which records his contention that he sustained a 
back injury in service.  Physical examination disclosed the 
presence of an exaggeration of the lumbar curvature, probably 
due to obesity, and X-ray studies were essentially normal; 
the veteran was diagnosed with lumbosacral strain.  He was 
diagnosed with a conversion reaction on neuropsychiatric 
examination.

In a June 1975 letter, Warren C. Hastings, M.D., indicated 
that the veteran had reported sustaining an injury to his 
lower back in July 1974 when he was struck by  a rolling car.

On VA examination in May 1987, the veteran reiterated his 
contention that he sustained a back injury in service, and he 
stated that he was told on several occasions by his 
physicians that he had a ruptured disc; he denied 
experiencing any other injuries to his back.  Following 
physical examination the veteran was diagnosed with 
lumbosacral strain with conversion reaction.

At a VA examination in April 1991, the veteran was diagnosed 
with residuals of lumbosacral strain with considerable 
emotional overlay.

At his August 1996 hearing before the undersigned, the 
veteran complained of radiating back pain and averred that he 
was informed in the 1950s that he exhibited disc problems.

The veteran was afforded VA examinations in February 1998, at 
which time he complained of radiating back pain resulting 
from an incident in service in which he was struck by a crane 
which was carrying a heavy object.  Following physical 
examination, the veteran was diagnosed with lumbosacral 
strain with arthritis and degenerative disc disease.  With 
respect to the veteran's arthritis in particular, the 
orthopedic examiner concluded that he could not determine the 
extent to which the veteran's arthritis was related to the 
original reported injury.
 
On file is the report of a May 1998 VA examination, at which 
time the examiner concluded that no changes in the history, 
findings on physical examination, diagnoses or conclusions 
contained in the February 1998 examination were warranted.  
X-ray studies showed degenerative arthritis with right 
scoliosis, and the examiner diagnosed the veteran with 
lumbosacral strain with arthritis and degenerative disk 
disease. 

Of record are several medical articles and case studies 
submitted by the veteran in November 1998, which essentially 
describe a variety of spinal disorders and symptoms.

The veteran was afforded a hearing before a hearing officer 
at the RO in November 1998, at which time he essentially 
testified that his physicians informed him that he had spinal 
stenosis in 1951; he admitted that none of the referenced 
physicians reduced their conclusions to written form.  He 
argued that his earlier diagnoses of lumbosacral strain in 
fact represented spinal stenosis.

At his November 1999 hearing before the undersigned, the 
veteran testified that he experienced constant radiating low 
back pain.  He reported experiencing two back injuries in 
service, and he denied any history of preservice injury to 
his back; he contended that he was paralyzed on a temporary 
basis following one of his service injuries, and he testified 
that he was issued a back brace in service.  The veteran 
testified that he was diagnosed in 1952 or 1953 with 
arthritis, and that surgery involving his lower back was 
recommended.

Of record is a March 2000 statement from Steven A. Cremer, 
M.D.  Dr. Cremer indicates that the veteran reported 
sustaining two injuries to his lower back in service.  
Following physical examination, Dr. Cremer diagnosed the 
veteran with lumbar spinal stenosis.  Dr. Cremer indicated, 
however, that he first met the veteran in March 2000, and he 
emphasized that the veteran's medical history was provided 
solely by the veteran; no records were available for review.

Although service medical records document numerous complaints 
of low back pain, and X-ray studies in service apparently 
showed the presence of asymmetry of the L5 and S1 facets, 
neither the veteran's symptoms nor the findings on X-ray 
examination was attributed to arthritis.  Indeed, the X-ray 
studies in service specifically concluded that evidence of a 
disease process was not apparent.  Moreover, while 
postservice medical records since 1950 document continued 
complaints of low back pain, there is no medical evidence of 
a diagnosis of arthritis affecting the lumbosacral spine 
until many years after service, no X-ray evidence of 
lumbosacral arthritis until several decades after service, 
and no medical evidence linking the arthritis of the 
veteran's lumbosacral spine to either his period of service 
(or to any disorder noted therein) or to his service 
connected conversion reaction with lumbosacral strain.  In 
this regard the Board notes that the veteran was afforded a 
VA examination in February 1998, at which time the examiner 
indicated that he was not able to offer an opinion as to the 
extent, if any, to which the veteran's current arthritis of 
the lumbosacral spine was related to the original injury 
reported by the veteran; while he diagnosed the veteran with 
lumbosacral strain with arthritis, he notably did not purport 
to address the etiological relationship, if any, between the 
two.  Moreover, while X-ray studies in May 1950 showed some 
irregularity of the joints between L5 and S1 on the left, no 
marked evidence of productive or destructive changes was 
identified, and the noted findings were essentially described 
as congenital in origin on VA examination of March 1951.  
Moreover, X-ray studies of the lumbosacral area from 1954 to 
at least October 1991 were consistently normal, and none 
suggested the presence of arthritis.
 
Although the veteran contends that his physicians have linked 
the arthritis of his lumbosacral spine to his period of 
service, as a layperson, his account of what his physicians 
purportedly told him about his arthritis, filtered as it is 
through the sensibilities of a layperson, does not constitute 
the medical evidence required to well ground his claim.  See 
Robinette v. Brown , 8 Vet. App. 69 (1995).  Moreover, to the 
extent that the medical articles and case studies provided by 
the veteran are intended to support his position, the above 
materials are notably not concerned with the facts of the 
veteran's particular medical history, and are otherwise too 
generic to constitute competent medical evidence with which 
to well ground a claim.  See Sacks v. West, 11 Vet. App. 314 
(1998), Libertine v. Brown, 9 Vet. App. 521 (1996); 
Beausoleil v. Brown, 8 Vet. App. 459 (1996).

In the instant case, therefore, the only evidence supportive 
of a link between the arthritis of the veteran's lumbosacral 
spine and his period of service or his service-connected 
conversion reaction with lumbosacral strain consists of the 
assertions of the veteran.  However, as a lay person, the 
veteran is not qualified to furnish medical opinions.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  In 
addition, while the veteran is competent to testify as to his 
symptoms manifested in service and thereafter, he is not 
competent to relate those symptoms to any currently present 
condition.  See Savage v. Gober, 10 Vet. App. 488 (1997).  In 
light of these circumstances, the Board must conclude that 
the veteran's claim is not well grounded.


II.  Shortening of the right leg

Service medical records are entirely negative for any 
complaints, finding or diagnosis of a shortened right leg.  
The records show that the veteran was treated in February 
1949 for follicular tonsillitis and associated fever.  The 
enlistment examination for the veteran's first period of 
service records that he was 68 inches in height, and his 
enlistment examination for his second period of service shows 
that he was 70 inches in height.

On file is the report of a March 1951 VA examination, at 
which time physical examination showed that the veteran's 
feet, legs and thighs were in normal alignment.  The veteran 
was measured as 70.25 inches in height.
 
On file are VA treatment records for April 1951 to February 
2000, which are negative for any reference to a shortened 
right leg until May 1988; none of the treatment records 
address the etiology of the disability.  In August 1998, the 
veteran reported experiencing fever and a "touch of polio" 
in service.

On file is the report of a February 1966 VA examination, at 
which time the veteran indicated that he required a shoe 
lift.  Physical examination disclosed that his right leg was 
3/4-inches shorter than his left leg.  The circumferential 
measurement of both legs was the same.

The veteran was afforded a hearing before a hearing officer 
at the RO in March 1991, at which time he reported using a 
cane for the prior three years due to problems with 
ambulation.

On file are April 1991 and February 1998 VA examination 
reports which document the presence of a shortened right 
lower extremity.  At his February 1998 examination, the 
veteran reported receiving treatment for a fever while 
hospitalized in service, which he believed represented 
poliomyelitis; neither examination report addressed the 
etiology of the shortening of the right leg.

At his August 1996 hearing before the undersigned, the 
veteran testified that he had worn built-up shoes since the 
1950s secondary to the shortening of his right lower 
extremity.  He alleged that while no discrepancy in leg 
length was apparent in service, by 1952 his right leg was 
four inches shorter than his left leg.
 
The veteran was afforded a hearing before a hearing officer 
at the RO in November 1998, at which time he testified that 
he used a built-up shoe to compensate for a shortened right 
leg.  He averred that no leg length discrepancy was 
identified at his entrance into service, but that such a 
discrepancy was noted shortly after service; he testified 
that he was first issued a built-up shoe in 1951 and that his 
treating physicians had attributed his leg length discrepancy 
to stenosis. 

At his November 1999 hearing before the undersigned, the 
veteran testified that he was treated in service for what his 
physicians described as either rheumatic fever or a "touch 
of polio;" he argued that the shortening of his right leg 
resulted from one of those diseases.  The veteran testified, 
in essence, that the shortening of his right leg was first 
identified in 1952, and that his physicians informed him that 
it was the result of the rheumatic fever or polio he 
experienced in service.  

Of record is a March 2000 statement from Steven A. Cremer, 
M.D.  Dr. Cremer indicated that he first met the veteran in 
March 2000 when the veteran presented with questions 
regarding his leg length discrepancy.  Dr. Cremer emphasized 
that the veteran's medical history was obtained solely from 
the veteran, and that no records were available for review.  
The veteran reported that while in service, he encountered 
persons recovering from polio, and that shortly following his 
encounter with those individuals he experienced a fever for 
several days; he reported experiencing right leg weakness 
following this incident, which required physical therapy.  He 
indicated that he thereafter noticed a shortening of his 
right leg, beginning in service.  Following examination of 
the veteran, Dr. Cremer diagnosed leg-length asymmetry, as 
well as febrile episode in 1949 of extended duration with 
post-episode weakness.  Dr. Cremer also diagnosed post-polio 
versus central nervous system etiology relative to the 
febrile episode.  Dr. Cremer explained that the veteran's 
right leg did not shrink, as believed by the veteran, but 
rather that the veteran had grown at a later time in life 
than most males, and that his right leg did not grow at the 
same rate as his left leg.  Dr. Cremer stated that the slow 
growth of the right leg could certainly be related to old 
polio, although he indicated that it was not clear that a 
diagnosis of old polio was warranted; he stated that hard 
evidence of polio would likely require a spinal tap, needle 
electrodiagnostic studies and a brain MRI.  Dr. Cremer 
indicated that a brain abnormality could have had a similar 
effect since 1950. 

Service medical records are negative for evidence of 
shortening of the right leg and there is no postservice 
medical evidence of a shortened right leg until 1966 and no 
medical evidence linking the shortening of the right leg to 
service.  Although the veteran contends that he experienced 
rheumatic fever or poliomyelitis in service, service medical 
records in fact are negative for any complaints, treatment or 
diagnosis of such disorders.  While the veteran nevertheless 
contends that his physicians have attributed the shortening 
of his right leg to service, his account of what his 
physicians purportedly told him about his shortened right 
leg, filtered as it is through the sensibilities of a 
layperson, does not constitute the medical evidence required 
to well ground his claim.  See Robinette v. Brown , 8 Vet. 
App. 69 (1995).  Moreover, while Dr. Cremer concluded that 
the shortening of the veteran's right leg could certainly be 
related to old polio, he notably did not conclude that the 
veteran had, in fact, experienced poliomyelitis, that any 
poliomyelitis the veteran may have experienced occurred in 
service or was related to service, or that the shortening of 
the veteran's right leg was otherwise related to service. 

In the instant case, therefore, the only evidence supportive 
of a link between the shortening of the veteran's right leg 
and his period of service consists of the assertions of the 
veteran.  However, as a lay person, the veteran is not 
qualified to furnish medical opinions.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  In addition, while 
the veteran is competent to testify as to his symptoms 
manifested in service and thereafter, he is not competent to 
relate his right leg shortening to a disease or injury.  See 
Savage v. Gober, 10 Vet. App. 488 (1997).  In light of these 
circumstances, the Board must conclude that the veteran's 
claim is not well grounded.

The Board notes that the veteran has challenged the adequacy 
of the February 1998 VA examinations, alleging that his 
claims files were not reviewed by the examiners prior to the 
evaluations, and that the examiners were not accurate in 
their recordation of history and symptoms.  Even assuming 
that the veteran is correct in his criticism of the 
examination reports, however, in the absence of a well-
grounded claim for service connection for arthritis of the 
lumbosacral spine or shortening of the right leg, the errors 
asserted by the veteran are nonprejudicial.  See Epps v. 
Gober, 126 F.3d 1464, 1467 (Fed. Cir. 1997), cert. denied, 
118 S.Ct. 2348 (1998); Morton v. West, 12 Vet. App. 477 
(1999).

Although the Board has considered and denied these claims on 
a ground different from that of the RO, that is, whether the 
appellant's claims are well grounded rather than whether he 
is entitled to prevail on the merits, the appellant has not 
been prejudiced by the Board's decision.  In assuming that 
the claims were well grounded, the RO accorded the appellant 
greater consideration than his claims warranted under the 
circumstances.  Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).  To remand this case to the RO for consideration of 
the issue of whether the appellant's claims are well grounded 
would be pointless, and in light of the law cited above, 
would not result in a determination favorable to the 
appellant.  VAOPGCPREC 16-92 (O.G.C. Prec. 16-92).

The Board views its foregoing discussion as sufficient to 
inform the veteran of the elements necessary to complete his 
application to reopen his claims for service connection for 
arthritis of the lumbosacral spine, to include on a secondary 
basis, and for shortening of the right leg.  Graves v. Brown, 
8 Vet. App. 522, 524 (1996).



ORDER

Entitlement to service connection, to include on a secondary 
basis, for arthritis of the lumbosacral spine is denied.

Entitlement to service connection for shortening of the right 
leg is denied.


REMAND

The Board initially notes that the veteran has recently 
complained of symptoms including anxiety and depression, and 
that he has been diagnosed with an adjustment disorder.  The 
veteran's representative, in June 1999, argued that service 
connection on a secondary basis was warranted for psychiatric 
disability other than conversion disorder.  The RO has not 
addressed the issue of entitlement to service connection on a 
secondary basis for psychiatric disability other than 
conversion disorder.

With respect to the veteran's degenerative disc disease, 
service medical records for his first period of service are 
entirely negative for any complaints, findings or diagnosis 
of low back disability.  Service medical records for the 
veteran's second period of service document treatment from 
January 1949 to March 1949 for complaints of low back pain, 
which he essentially attributed to a back injury incurred 
while playing basketball in September 1948.  The veteran 
reported at that time that he had been involved in an MVA as 
a child which was serious enough to require one year to 
recuperate.  He also reported involvement in a second MVA 
prior to service, and indicated that intermittent low back 
pain experienced since the referenced MVAs had interfered 
with his ability to play basketball in high school or to 
engage in heavy work prior to service.  Physical examination 
of the low back was described as essentially normal, and no 
evidence of nerve involvement was identified.  X-ray studies 
purportedly showed asymmetry of the L5 and S1 facets, without 
evidence of any disease process or other pertinent 
abnormalities.  The veteran was diagnosed with lumbosacral 
strain of undetermined cause, determined to have existed 
prior to service.  He was thereafter issued a Certificate of 
Disability for Discharge reflecting that his lumbosacral 
strain had existed prior to service without aggravation 
thereby.

In April 1950, in response to his Application for Hospital 
Treatment or Domiciliary Care, the veteran was evaluated for 
complaints of radiating low back pain.  No diagnosis was 
rendered following physical examination and X-ray studies of 
the lumbar area, ordered for the purpose of determining the 
presence or absence of a herniated nucleus pulposus, were 
negative.  X-ray studies of the lumbar spine in May 1950 
disclosed the absence of any evidence of old or recent 
fracture, although some irregularity in the apophyseal joints 
on the left between L5 and S1 was identified.

At a March 1951 VA examination, the veteran continued to 
complain of radiating low back pain which he stated had 
dramatically worsened during his first period of service; he 
alleged that prior to his second period of service, his 
family physician suggested that he had a ruptured disc.  
Physical examination was essentially normal except for a 
slight increase in the lumbar lordosis and slightly 
hyperactive, but equal, deep tendon reflexes.  X-ray studies 
of the lumbar spine showed the presence of congenital 
anomalies of the articular facets on the left at the 
lumbosacral level, but were otherwise negative.  The veteran 
was diagnosed with anomaly of the posterior articular facets 
at the lumbosacral level on the left, predisposing to strain 
with use.

VA treatment records for April 1951 to February 2000 document 
complaints of radiating low back pain.  Treatment notes for 
1952 indicate that the veteran was evaluated for possible 
disc involvement, but that neurological examination was 
entirely negative for any evidence of intervertebral disc 
syndrome or other neurological disorder; orthopedic 
evaluation was also essentially normal and X-ray studies were 
negative for any abnormalities; his symptoms were attributed 
to a conversion disorder.  Subsequent treatment reports 
document continued complaints of radiating low back pain 
attributed at times to emotional overlay.  X-ray studies 
until at least October 1991 were negative for any pertinent 
abnormalities.  In May 1996, MRI of the lumbosacral spine 
disclosed the presence of degenerative disc disease as well 
as mild bilateral neural foraminal narrowing.  A February 
2000 treatment note shows a diagnosis of degenerative disk 
disease and low back pain since injury in service.

On file are applications for hospital treatment or 
domiciliary care dated in June 1953 and July 1953, on which 
the veteran reported experiencing radiating low back pain 
following an injury in service in 1948.  Physical examination 
undertaken in connection with his applications disclosed no 
definite reflex changes, but based on the X-ray evidence of 
asymmetry of the lumbosacral facets and the veteran's 
clinical presentation, the veteran was diagnosed with 
herniated intervertebral disc syndrome with left sciatica; he 
was referred for immediate hospitalization.  On further 
evaluation, however, the veteran was refused hospitalization 
and instead prescribed conservative care at home.

On VA examination in February 1966, the veteran's deep tendon 
reflexes were described as normal, and no loss of tactile 
sensation of the lower extremities was identified.  X-ray 
studies showed normal bone structure and intervertebral 
spacing.  The examiner suggested in essence that, because the 
veteran exhibited no physical abnormalities on examination, a 
psychiatric cause for his low back complaints should be 
considered.  Subsequent neuropsychological evaluation was 
unable to identify any neurological abnormalities, and the 
veteran was diagnosed with conversion reaction evidenced in 
part by an elaboration of back discomfort.

A September 1974 hospitalization report from the Parkview 
Memorial Hospital documents that the veteran reported 
experiencing lower back symptoms following an injury in 1970.  
While the report indicates that the veteran was initially 
diagnosed with a ruptured lumbar disc, subsequent X-ray 
studies and myelogram of the lumbar area were normal, and the 
veteran was eventually diagnosed with low back pain.  An 
electromyogram disclosed the presence of a polyneuropathy in 
both lower extremities on the basis of a toxic or metabolic 
etiology, although no definite localization was identified.

Subsequent medical evidence on file documents continued 
complaints by the veteran of radiating low back pain and 
documents a history of several post service injuries to the 
back.

The veteran was afforded a VA examination in February 1998, 
at which time he reported experiencing radiating low back 
pain since an injury in service; he was diagnosed with 
lumbosacral strain with arthritis and degenerative disk 
disease.  The examiner concluded that while it was not 
possible to determine the degree of degenerative disk disease 
resulting from the original injury reported by the veteran, a 
review of the record disclosed that the degenerative disk 
disease certainly might be related to the original injury 
reported by the veteran.

In light of the conclusion of the February 1998 VA examiner 
as well as the veteran's medical history described above, the 
Board concludes that another VA examination of the veteran 
would be helpful in the adjudication of his claim for service 
connection for degenerative disc disease of the lumbosacral 
spine.

With respect to the veteran's conversion reaction with 
lumbosacral strain, VA treatment records for April 1951 to 
February 2000 document numerous complaints of radiating low 
back pain.  In 1952, his complaints were attributed to a 
conversion reaction, and subsequent treatment reports 
continued to document low back complaints which were 
occasionally described as disproportionate to physical 
findings.  In August 1992, the veteran's complaints were 
attributed to a factitious disorder; the examining physician 
stated that this diagnosis was simply a continuation of prior 
diagnoses.

The Board notes that the veteran, on VA examination in 
February 1966, was diagnosed with a conversion reaction 
evidenced in part by an elaboration of back discomfort.  VA 
examinations in March 1975 and May 1987 resulted in diagnoses 
of a conversion reaction.  On VA examination in April 1991, 
the veteran was diagnosed with lumbosacral strain with 
considerable emotional overlay.

The record reflects that the veteran was afforded a VA 
psychiatric examination in February 1998, at which time the 
examiner stated that the veteran reported in a pseudologia 
fantastica manner and described many somatic symptoms such as 
back pain, dizziness and paresthesias.  The examiner 
described the veteran's overall pattern as consistent with 
his history of conversion disorder, but he diagnosed the 
veteran with factitious disorder with psychological symptoms 
and prior history of conversion disorder.  The examiner 
assigned a Global Assessment of Functioning score of 60.  At 
his November 1998 hearing before a hearing officer, the 
veteran alleged that the examiner did not review the claims 
files.

Although the February 1998 examiner diagnosed the veteran 
with conversion disorder by history, instead indicating that 
the veteran currently exhibited factitious disorder, the 
examiner nevertheless admitted that the veteran's symptoms 
were consistent with his history of conversion disorder, and 
VA treatment reports and examinations until fairly recently 
have continued to diagnose the veteran with conversion 
reaction.  Under the circumstances, the Board concludes that 
another VA psychiatric examination of the veteran would be 
helpful in the adjudication of his claim.

The Board lastly notes that the veteran has submitted copies 
of VA treatment records from several VA medical centers.  The 
Board notes that several of the submitted records dating from 
1988 have obviously been altered by the veteran, and that the 
alterations relate to the issues remaining on appeal.  It is 
unclear from the record whether the RO has obtained original 
copies of each treatment record submitted by the veteran. 

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should contact the 
veteran and request that he identify 
the names, addresses and approximate 
dates of treatment for all health 
care providers, VA and private, who 
may possess additional records 
pertinent to his claims.  With any 
necessary authorization from the 
veteran, the RO should attempt to 
obtain and associate with the claims 
files any medical records identified 
by the veteran which have not been 
secured previously.  In any event, 
the RO should obtain medical records 
from the Fort Wayne and 
Indianapolis, Indiana, and from the 
Dayton, Ohio VA Medical Centers for 
January 1988 to the present. 

2.  Then, the RO should arrange for 
a VA general medical and psychiatric 
examination of the veteran by 
physicians with appropriate 
expertise to determine the nature 
and extent of any conversion 
disorder or other psychiatric 
disorder present.  If the veteran is 
found to have a conversion disorder, 
the manifestations thereof should be 
identified, and the examiners should 
assess the extent of the resulting 
social and industrial impairment.  
The psychiatrist should indicate 
with respect to each of the 
psychiatric symptoms identified 
under the new schedular criteria for 
rating mental disorders whether such 
symptom is a symptom of the 
veteran's service-connected 
conversion disorder.  To the extent 
possible, the examiners should 
distinguish the manifestations of 
any conversion disorder from those 
of degenerative disc disease and any 
other psychiatric disorders found to 
be present.  If the veteran is found 
to have any other acquired 
psychiatric disorder(s), the 
examiners should provide an opinion 
as to whether it is at least as 
likely as not that such disorder(s) 
was(were) caused or chronically 
worsened by the service-connected 
conversion disorder.  The examiners 
should also provide an opinion 
concerning the degree of social and 
industrial impairment resulting from 
the veteran's service-connected 
conversion disorder, to include 
whether it renders the veteran 
unemployable, and a global 
assessment of functioning score with 
an explanation of the significance 
of the score assigned.  

All indicated studies should be 
performed, and the rationale for all 
opinions expressed should be 
provided.  The claims files, 
including a copy of this REMAND, 
must be made available to the 
examiners for proper review of the 
medical history.  The examination 
reports are to reflect whether such 
a review of the claims files was 
made.  The reports must be typed.  

3.  Then, the RO should arrange for 
the veteran to undergo VA orthopedic 
and neurological examinations by 
physicians with appropriate 
expertise to determine the nature, 
extent and etiology of the veteran's 
degenerative disc disease and the 
extent of impairment from the 
service-connected lumbosacral 
strain.  All indicated studies, 
including X-rays and range of motion 
studies in degrees, should be 
performed.  Tests of joint motion 
against varying resistance should be 
performed.  The extent of any 
incoordination, weakened movement 
and excess fatigability on use 
should be described.  The physicians 
should be requested to identify any 
objective evidence of pain or 
functional loss due to pain.  The 
specific functional impairment due 
to pain should be identified, and 
the examiners should be requested to 
assess the extent of any pain.  The 
physicians should also express their 
opinions concerning whether there 
would be additional limits on 
functional ability on repeated use 
or during flare-ups (if the veteran 
describes flare-ups), and, if 
feasible, express this in terms of 
additional degrees of limitation of 
motion on repeated use or during 
flare-ups.  If this is not feasible, 
the physicians should so state.  To 
the extent possible, the 
manifestations of the service-
connected lumbosacral strain should 
be distinguished from those of any 
other back disorder present.  The 
examiners should be requested to 
provide their opinions as to whether 
it is at least as likely as not that 
the veteran's degenerative disc 
disease is etiologically related to 
service or was caused or chronically 
worsened by his service-connected 
conversion reaction with lumbosacral 
strain.  The examiners should also 
provide their opinions concerning 
the impact of the service-connected 
disability on the veteran's ability 
to work, to include whether it 
renders the veteran unemployable.  
The rationale for all opinions 
expressed should be explained.  The 
veteran's claims files, including a 
copy of this REMAND, must be made 
available to the examiners for 
review.  The examination reports are 
to reflect whether a review of the 
claims files was made.  The 
examination reports must be typed.

4.  Thereafter, the RO should review 
the claims files and ensure that the 
above development actions, including 
the requested examinations and 
opinions, have been conducted and 
completed in full.  Then, the RO 
should undertake any other indicated 
development and adjudicate the issue 
of entitlement to service connection 
on a secondary basis for additional 
psychiatric disability, readjudicate 
the issue of entitlement to service 
connection, to include on a 
secondary basis, for degenerative 
disc disease, readjudicate the issue 
of entitlement to an increased 
rating for conversion reaction with 
lumbosacral strain, and, if not 
rendered moot, readjudicate the 
issue of entitlement to a total 
rating based on unemployability due 
to service-connected disabilities.  
In readjudicating the veteran's 
claims, the RO should consider all 
pertinent diagnostic codes under the 
VA Schedule for Rating Disabilities 
in 38 C.F.R. Part 4 and application 
of 38 C.F.R. § 4.40 regarding 
functional loss due to pain and 
38 C.F.R. § 4.45 regarding weakness, 
fatigability, incoordination or pain 
on movement of a joint.  See DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  
The RO should also consider whether 
the case should be forwarded to the 
Director of the VA Compensation and 
Pension Service for extra-schedular 
consideration.

If the benefits sought on appeal are not granted to the 
veteran's satisfaction, or if a timely Notice of Disagreement 
is received with respect to any other matter, the RO should 
issue a Supplemental Statement of the Case for all issues in 
appellate status and inform the veteran of any issue with 
respect to which further action is required to perfect an 
appeal.  The veteran should be provided an opportunity to 
respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is otherwise notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	SHANE A. DURKIN
	Member, Board of Veterans' Appeals


 


- 25 -


